Citation Nr: 1722016	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-20 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to August 9, 2010 for the grant of service connection for ischemic heart disease, for purposes of accrued benefits.

2.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease, for purposes of accrued benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Marine Corps from January 1957 to January 1961 and from April 1961 to December 1967, and the US Army from March 1976 to April 1977.  He died in August 2010, and the appellant is his surviving spouse.  The Veteran has confirmed service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

The appellant filed an application for dependency and indemnity compensation (DIC) in September 2010, which constituted an application for substitution; VA sent her rating decisions dated November 2010 and July 2011, VCAA notices dated October 2010 and January 2011, a Statement of the Case dated May 2013, and other documents indicating acceptance of her claim to substitution.  See 38 C.F.R. § 3.1010 (2016).

The issue of entitlement to an initial rating in excess of 10 percent for ischemic heart disease, on the basis of substitution is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran died in August 2010.
 
2. The Veteran's initial claim of service connection for ischemic heart disease was received at the RO on August 9, 2010.  There are no communications prior to this date reflecting the intent to file a claim for ischemic heart disease.

  
CONCLUSION OF LAW

The criteria for an effective date prior to August 9, 2010, for the grant of service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 5103, 5103A; 7104 (West 2014); 38 C.F.R. §§ 3.159, 3.307, 3.309(e), 3.816, 3.1010 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g. 38 U.S.C.A. §§ 5103 , 5103A (West 2014) and 38 C.F.R. § 3.159  (2016). Here, the duty to notify was satisfied by way of a letter sent in January 2011.  Separate notice is not required for the appellant, as substitute, and the duty to notify is satisfied.  See 38 C.F.R. 3.1010 (f)(1).

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  Hence, the Board is satisfied that the duty to assist was met.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  


Earlier Effective Date

The appellant seeks an effective date prior to August 9, 2010, based on a diagnosis of ischemic heart disease from April 1999.  Service connection for the Veteran's ischemic heart disease was awarded on a presumptive basis, as the listed term "ischemic heart disease" includes coronary artery disease and the Veteran was presumed to have been exposed to herbicides in service due to his service in the Republic of Vietnam.  38 C.F.R. §§ 3.307, 3.309(e) (2016).  The RO established an effective date of August 9, 2010 (the day the Veteran's claim was received), for the grant of service connection, and the appellant argues that the Veteran is entitled to an earlier effective date for the award on the basis that his matter falls under the exception to the general rule for establishing effective dates for an award of compensation due to a "covered herbicide disease."  See Nehmer v. United States Veterans Admin., 284 F.3d 1158 (9th Cir. 2002); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999); Nehmer v. United States Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989).

In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2014 & Supp. 2015); 38 C.F.R. § 3.400(b) (2016).

For effective date purposes, a claim is a formal or informal written communication identifying and requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2016).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014); Norris v. West, 12 Vet. App. 413, 421 (1999).

However, 38 C.F.R. § 3.400(b) is subject to two exceptions.  First, if service connection is granted pursuant to a liberalizing law, the effective date of the award will be the date the liberalizing law is enacted, if the claim is received within one year after the date of enactment. If the claim is received greater than one year from the date of enactment, benefits may be authorized for a period of up to 1 year prior to the date of administrative determination of entitlement.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2014).  In order to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  Id.

The second exception exists for awards based on presumptive service connection established under the Agent Orange Act of 1991.  As is relevant here, ischemic heart disease was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010).  See also Garza v. Shinseki, 480 Fed. Appx. 984, 987 (Fed. Cir. 2012) (specifically associating ischemic heart disease with Nehmer despite the language of 38 C.F.R. § 3.816 ).  While the effective date of such an award can be made effective no earlier than the date VA issued the regulation authorizing the presumption, Federal Courts have created an exception to the generally applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  See Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  These Court decisions, which were later codified in 38 C.F.R. § 3.816, define a "Nehmer class member" to include a veteran who has, or died from, a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i), (b)(2)(i).

The relevant regulation, 38 C.F.R. § 3.816 provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation for a covered herbicide disease.  Specifically:
* If VA grants a claim for service connection for a covered herbicide disease, and a service connection claim for the same disorder was denied in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be (1) the date VA received the claim on which the prior denial was based or (2) the date the disability arose, whichever is later.
* If VA grants a claim for service connection for a covered herbicide disease, and had not been adjudicated by VA until after May 3, 1989, but before the date the regulation was amended, the effective date of the award will be (1) the date such claim was received by VA or (2) the date the disability arose, whichever is later.
See 38 C.F.R. § 3.816 (2016).

After a reviewing the evidence of record, the Board determines that an earlier effective date is not warranted.  As an initial matter, the first explicit claim submitted by the Veteran was not until August 9, 2010, and he did not submit any formal claims prior to this date.  Therefore, the formal date of claim for ischemic heart disease is August 9, 2010.

The date of receipt of the claim having been established, the Board has also reviewed whether there is any evidence of intent to file a claim for benefits in the year prior to August 9, 2010.  In this regard, a review of the record fails to show that the RO received a claim or informal written communication indicative of the Veteran's desire to seek service connection for his ischemic heart disease.  Therefore, the proper effective date of his claim should be August 9, 2010.  38 C.F.R. § 3.400 (2014).




Next, the Board considers whether either of the two exceptions to 38 C.F.R. § 3.400 apply.  In this regard, the appellant is the Veteran's spouse, and the Veteran died from a covered herbicide disease, in this case ischemic heart disease, which includes coronary artery disease.  38 C.F.R. §§ 3.309(e), 3.816(b)(1)(ii)-(2) (2016).  Therefore, the appellant is a Nehmer class member.  

However, neither provision of 38 C.F.R. § 3.816 applies.  Specifically, the Veteran filed an initial claim for service connection for ischemic heart disease on August 9, 2010.  He died on August [REDACTED], 2010.  Thus, the appellant's claim was not denied between September 25, 1985 and May 3, 1989, and therefore the effective date allowances of 38 C.F.R. § 3.816(c)(1) are not applicable in this case.

Next, appellant's claim was received by VA on August 9, 2010, which is between May 3, 1989 and the date ischemic heart disease was added as a disorder related to toxic herbicide exposure.  Therefore, the appellant's award qualifies for the exceptions stated in 38 C.F.R. § 3.816(c)(2) (2016), which indicate that the effective date will be the later of the date the claim was received (here, August 9, 2010), or the date the disability arose (here, April 20, 1999, the date the Veteran received an aortocoronary bypass graft).  Thus, as the exception in 38 C.F.R. § 3.816 (c)(2) would dictate an August 9, 2010 effective date, this is the required effective date of the award.  

In light of the foregoing, the current effective date of August 9, 2010, for the grant of service connection for Veteran's ischemic heart disease is appropriate, and an earlier effective date is not warranted in this case.  38 C.F.R. § 3.816 (2016); Nehmer, 284 F.3d 1158 (9th Cir. 2002); Nehmer, 32 F. Supp. 2d 1175 (N.D. Cal. 1999); Nehmer, 712 F. Supp. 1404 (N.D. Cal. 1989).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  For these reasons, entitlement to an effective date prior to August 9, 2010 is denied.

ORDER

Entitlement to an effective date prior to August 9, 2010, for ischemic heart disease is denied.


REMAND

In July 2011, the appellant was sent a rating decision granting service connection at 10 percent for ischemic heart disease.  In March 2012, she submitted a timely Notice of Disagreement to this rating decision.  While the Board notes that there is language in the statement of the case indicating that the RO was aware of the appellant's disagreement to the July 2011 rating decision, the statement of the case sent to the appellant in May 2013 did not address the issue of entitlement to an initial rating in excess of 10 percent.  As such, the matter must be remanded so that one may be issued.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to an initial rating in excess of 10 percent for ischemic heart disease.  The appellant must be informed of her appeal rights and that she must file a timely substantive appeal to perfect an appeal on that issue.  If an appeal is perfected, return the matter to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


